NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
BRUCE A. ROGERS,
Plain,tiff-Appellant,
V.
TRISTAR PRODUCTS, INC.,
Defen,dant-Appellee,
AND
UNITED STATES,
Defenclcmt-Cross-Appellant. °
2011-1494, -1495
Appea1s from the United States District Court for the
Eastern District of Pennsy1vania in case no. 11-CV-1111,
Judge Eduard0 C. R0breno.
ON MOTION
ORDER
Upon consideration of Bruce A. R0gerS’s motion for
panel rec0nsideration,
IT IS ORDERED T1~1AT:

ROGERS V. TRISTAR PRODUCTS 2
TriStar Products, Inc. and the United States are
directed to respond to Rogers’s arguments regarding the
constitutionality of applying 35 U.S.C. § 292 as amended
by the Leahy-Smith America Invents Act to this case
within 30 days from the date of filing of this order.
FoR THE CoURT
FEB 1 5  /s/ Jan Horba1y
Date J an Horba1y,
Clerk
FlLED
cc: Edward T. Kang, Esq. U.S.C01JR|LOF APPEALS FOR
EdWard P. Bakos, Esq. THE FE“ERALcmw'T
Douglas N. Letter, Esq. |-'[B 1 5 2[]1Z
319 " .1ANHnnaA1v
. cuin\<